              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

WALTER CHRUBY,

           Plaintiff,                 CIVIL ACTION NO. 3:17-cv-01631

           v.                         (MANNION, J.)
                                      (SAPORITO, M.J.)
KIRK BEARJAR, et al.,

           Defendants.

                           MEMORANDUM

     This federal civil rights action concerns the conditions of

confinement for the plaintiff, Walter Chruby, a life-term prisoner.

Appearing through counsel, the plaintiff filed his fee-paid complaint in

this action on September 12, 2017. (Doc. 1). At the time of filing, the

plaintiff was incarcerated at SCI Mercer, a state prison located in Mercer

County, Pennsylvania.

     In his complaint, Chruby alleged the violation of his federal

constitutional rights under the First and Eighth Amendments, made

actionable by 42 U.S.C. § 1983. He alleged that one of the defendants

retaliated against him for his grievance and litigation activity, in

violation of his First Amendment rights. He alleged that other

defendants were deliberately indifferent to his serious medical needs, in
violation of his Eighth Amendment rights. The plaintiff sought injunctive

relief against the Secretary of the Pennsylvania Department of

Corrections, who was sued in his official capacity only, and he sought an

award of compensatory and punitive damages with respect to the other

defendants.

     Some of the defendants previously moved for dismissal of the

plaintiff’s claims. On September 19, 2018, these motions by the DOC

Defendants1 and the Medical Defendants2 were granted in part and


     1 The DOC Defendants are several officials with the Pennsylvania
Department of Corrections: Kirk Bearjar, a Unit Manager at SCI Laurel
Highlands; Annette Kowalewski, the Correction Health Care
Administrator at SCI Laurel Highlands; Jennifer Schrock, a Registered
Nurse Supervisor at SCI Laurel Highlands; Jamey Luther, the
Superintendent at SCI Laurel Highlands; Stephanie Wood, the
Correction Health Care Administrator at SCI Pittsburgh; Karen Feather,
the Correction Health Care Administrator at SCI Mercer; and John E.
Wetzel, in his official capacity as Secretary of the Pennsylvania
Department of Corrections.
      2 The Medical Defendants originally included: Correct Care

Solutions, L.L.C. (“Correct Care”), a for-profit business that provided
medical services to inmates at various state prisons under contract with
the Pennsylvania Department of Corrections; John Stramat, M.D., a
physician who provided medical care to inmates at SCI Pittsburgh and
SCI Mercer under this contract; Josh Shola, a health services
administrator at SCI Pittsburgh and SCI Mercer under this contract; and
Scott Morgan, M.D., a physician who provided medical care to inmates at
SCI Mercer under this contract. Correct Care is no longer an active party-
defendant in this case, as the only claim against it (a § 1983 Monell claim
                                                  (continued on next page)

                                   -2-
denied in part. See Chruby v. Bearjar, Civil Action No. 3:17-cv-01631,

2018 WL 4537404 (M.D. Pa. Aug. 27, 2018), 3 report and recommendation

adopted by 2018 WL 4507599 (M.D. Pa. Sept. 19, 2018). 4 Although the

plaintiff was granted leave to file an amended complaint, he apparently

has opted to stand on his original complaint. (See Doc. 49.)

     The plaintiff’s remaining claims include: (a) a First Amendment

retaliation claim for damages against defendant Bearjar alone, involving

the placement of a sick inmate in Chruby’s cell at SCI Laurel Highlands;5

(b) Eighth Amendment deliberate indifference claims for damages

against several of the DOC Defendants, several of the Medical

Defendants, and defendant Valley; 6 and (c) a claim for injunctive relief



asserted in Count III of the original complaint) has been dismissed.
      We note that an additional physician-defendant, Robert Valley,
M.D., is named in the complaint and alleged to be an employee of Correct
Care as well. But Valley is separately represented by his own counsel. He
waived service and entered his appearance through counsel in November
2018, and he filed his answer to the complaint in January 2018. Valley
has been an entirely passive participant in this litigation otherwise.
      3 (Doc. 43.)
      4 (Doc. 46; Doc. 47.)
      5 This is the remainder of Count I of the complaint. The claim was

dismissed with respect to allegations of a retaliatory transfer to SCI
Pittsburgh.
      6 This is the remainder of Count II of the complaint. The claims

were dismissed with respect to allegations concerning double-celling of
                                                  (continued on next page)

                                   -3-
against defendant Wetzel. All of these claims arise out of conduct that

occurred at SCI Laurel Highland, SCI Pittsburgh, and SCI Mercer

between January 2016 and September 12, 2017—the date when the

complaint was filed.

       Now before the court is a motion by the plaintiff for leave to file an

amended complaint and for preliminary injunctive relief. (Doc. 80.) The

motion is fully briefed and ripe for disposition. (Doc. 80-1; Doc. 82; Doc.

84.)

 I.    BACKGROUND

       We have previously recounted the complex factual background of

Chruby’s claims, including his extensive medical history, and so we find

it unnecessary to do so again. See Chruby, 2018 WL 4537404 at *2–*9,

Doc 43, at 3–25. Chruby is a life-term prisoner who suffers from complex

and serious health issues, which have required the implementation of

specialized medical protocols for the evaluation and treatment of his

symptoms. Throughout his incarceration, he has suffered from frequent



the plaintiff prior to August 1, 2016. The individual defendants named in
this count include Kowalewski, Schrock, Luther, Wood, Feather,
Stramat, Shola, Morgan, and Valley. Count III originally asserted a
related Monell claim against Correct Care, but that claim was dismissed.
Neither Bearjar nor Wetzel is named as a defendant to these claims.

                                     -4-
infections and hospitalizations. The specialized medical protocols were

adopted in connection with, or as a result of, the compromise of a prior

federal civil rights lawsuit concerning the conditions of the plaintiff’s

confinement. The plaintiff’s Eighth Amendment deliberate indifference

claims are all related to these medical protocols, though not directly, as

he does not assert a state-law breach of contract agreement based on the

2007 settlement agreement that prompted the adoption of these medical

protocols. The Eighth Amendment claims asserted in the original

complaint concern conduct by the named defendants7 that occurred at

various state prisons between January 2016 and September 2017.

     Chruby now moves for leave to file an amended complaint to add a

new defendant, Jeane Holdren, M.D., the Correct Care medical director

at SCI Mercer. He seeks to add claims for damages against Holdren and

existing defendant Feather arising out of an incident that occurred on

May 15, 2020, when Chruby presented with signs of a urinary tract

infection and, at Feather’s instruction, Holden sent him for emergency

treatment at a local hospital, rather than the tertiary care hospital




     7 Except Secretary Wetzel, who is named for the purpose of effecting
injunctive relief only.

                                   -5-
designated in the currently operative medical protocol, UPMC Shadyside

Hospital (“Shadyside”). 8 Chruby was ultimately transferred to Shadyside

for treatment eight hours after he arrived at the local hospital.

      Chruby also moves for a preliminary injunction against Holdren,9

commanding her to comply with the provisions of the 2007 settlement

agreement, particularly a provision requiring that he be sent to a tertiary

care facility for evaluation and treatment, such as Shadyside.

II.   DISCUSSION

      The Court will necessarily defer any ruling or recommendation on

the request for preliminary injunctive relief at this time. See generally 28

U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72; Arista Records, LLC v. Doe 3,



      8 The plaintiff’s motion papers also reference asserting this claim
against existing defendants Correct Care and the Pennsylvania
Department of Corrections. But Correct Care was already dismissed from
this action in September 2018, and the state department of corrections
has never been a named defendant in this action. Moreover, the state
department of corrections is almost certainly entitled to Eleventh
Amendment immunity from suit. We also note that the plaintiff’s motion
papers suggest that the new claim would not be a § 1983 claim for
damages under the Eighth Amendment, but a supplemental state-law
claim for breach of the aforementioned settlement agreement. All this
might be much clearer if the plaintiff had submitted a copy of his
proposed amended complaint, as the local rules require.
      9 The plaintiff’s motion papers also reference the imposition of

preliminary injunctive relief against Correct Care and the Pennsylvania
Department of Corrections. See supra note 8.

                                   -6-
604 F.3d 110, 116 (2d Cir. 2010) (“Dispositive matters may be referred to

a magistrate judge only for recommendation, not for decision; such

matters principally include motions for injunctive relief and motions for

dismissal.”). By this memorandum opinion and accompanying order,

however, the court will dispose of Chruby’s motion with respect to his

request for leave to file an amended complaint. See Patel v. Meridian

Health Sys., Inc., 666 Fed. App’x 133, 136 (3d Cir. 2016) (“[A] motion for

leave to amend is nondispositive.”) (citing Continental Cas. Co. v.

Dominick D’Andrea, Inc., 150 F.3d 245, 251 (3d Cir. 1998)).

     We first note that the local civil rules require that a motion for leave

to file an amended complaint must be accompanied by a copy of the full

and complete proposed amended complaint, including any exhibits. L.R.

15.1(a) (“When a party files a motion requesting leave to file an amended

pleading, the proposed amended pleading must be retyped or reprinted

so that it will be complete in itself including exhibits and shall be filed on

paper as a separate document . . . .”) (emphasis added). As this Court has

previously advised:

         [A]ny amended complaint must be complete in all
         respects. It must be a new pleading which stands by
         itself as an adequate complaint without reference to
         the complaint already filed. It may not contain


                                    -7-
         conclusory allegations. Rather, it must establish the
         existence of specific actions by the defendants which
         have resulted in constitutional deprivations. The
         amended complaint must also be “simple, concise, and
         direct” as required by the Federal Rules of Civil
         Procedure.

Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992).

     Although the federal rules counsel that “[t]he court should freely

give leave [to amend] when justice requires,” Fed. R. Civ. P. 15(a)(2),

without a complete draft amended complaint, it is difficult for this court

to reasonably determine whether the proposed amendment might be

futile or prejudicial to the defendants. See Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007) (“[F]ailure to

submit a draft amended complaint is fatal to a request for leave to

amend.”); Lake v. Arnold, 232 F.3d 360, 374 (3d Cir. 2000) (“[F]ailure to

provide a draft amended complaint [is] an adequate basis on which the

court could deny [a civil rights] plaintiff’s request.”). This alone is a

sufficient ground for us to deny the plaintiff’s request for leave to amend.

     Moreover, although couched by the plaintiff as a Rule 15(a) motion

to amend, the instant motion is really a Rule 15(d) motion for leave to file

a supplemental complaint, as it is entirely concerned with events that

occurred after the filing of the original complaint in this action. See Fed.


                                   -8-
R. Civ. P. 15(d) (“On motion and reasonable notice, the court may, on just

terms, permit a party to serve a supplemental pleading setting out any

transaction, occurrence, or event that happened after the date of the

pleading to be supplemented.”).

         An application for leave to file a supplemental
         pleading, like an application for leave to amend a
         complaint, is addressed to the sound discretion of the
         trial court. Factors to be considered by the court
         include the promotion of a justiciable disposition of the
         case, the delay or inconvenience the allowance of such
         a pleading will cause, and the prejudice to the rights of
         the parties to the action. Additionally, a court may
         deny leave to file a supplemental pleading where that
         pleading relates only indirectly, if at all, to the original
         complaint and the alleged cause of action arose out of
         an entirely unrelated set of facts and related to a
         defendant not implicated in the original complaint.

Nottingham v. Peoria, 709 F. Supp. 542, 544 (M.D. Pa. 1988).

     Although the plaintiff has failed to append a copy of his proposed

amended or supplemental complaint for our consideration, based on the

representations provided in his motion papers, we find it appropriate to

deny leave to file an amended or supplemental complaint.

     The plaintiff’s original complaint asserted § 1983 claims for

damages against various individual defendants arising out of housing

and medical decisions made at SCI Laurel Highlands, SCI Pittsburgh,



                                    -9-
and SCI Mercer that he alleges caused the occurrence or exacerbation of

urinary tract infections, requiring his repeated hospitalization. On a

handful of occasions between January 2016 and September 2017,

different defendants are alleged to have delayed appropriate medical

treatment, but the only factual allegation about defendant Feather in

particular concerned a single incident in August 2017 when Feather

allegedly delayed sending Chruby to the hospital for 18 hours for

treatment of an infection. Proposed newly added defendant Holdren is

not mentioned in the original complaint at all, of course.

     The proposed amended or supplemental complaint, as described in

the plaintiff’s motion papers, would join Holdren as a newly added

defendant. As couched in the plaintiff’s motion papers, the proposed

newly added claims appear to be state-law claims for breach of the 2007

settlement agreement, not § 1983 deliberate indifference claims. They

concern a single incident that occurred in May 2020, nearly three years

after the latest of the events alleged in the original complaint, and in

addition to Holdren, the proposed newly added defendant, they involve

the conduct of only one existing defendant, Feather. Moreover, they do

not involve any delay or denial of medical treatment, but merely the



                                  - 10 -
provision of different treatment than that desired by the inmate—

Chruby was allegedly sent to a different, non-tertiary care hospital for

immediate emergency treatment, before he was ultimately transferred

from there to a tertiary care facility eight hours later.

       Based on the representations of the plaintiff in his motion papers,

the proposed newly added claims relate only indirectly to the original

complaint, they involve an entirely distinct cause of action and arise out

of an entirely unrelated set of facts, occurring nearly three years after

the latest of the events alleged in the original complaint, 10 and they relate

primarily to a defendant not implicated in the original complaint.

III.   CONCLUSION

       For the foregoing reasons, the plaintiff’s motion will be denied

without prejudice to the extent it requests leave to file an amended (or

supplemental) complaint. To the extent the motion requests a



        While both the claims asserted in the original complaint and the
       10

proposed newly added claims are articulated with reference to the 2007
settlement agreement, this document appears to play entirely different
roles in the two sets of claims. In Chruby’s original § 1983 claims,
reference the 2007 settlement agreement appears to have been proffered
to establish the defendants’ knowledge of his specific medical needs, see
Chruby, 2018 WL 4537404, at *3 n.3, whereas his proposed newly added
claims appear to be state-law breach-of-contract claims based directly on
the settlement agreement itself.

                                    - 11 -
preliminary injunction, it will be deferred for later adjudication.

     An appropriate order follows.




Dated: July 9, 2021                         s/Joseph F. Saporito, Jr.
                                            JOSEPH F. SAPORITO, JR.
                                            United States Magistrate Judge




                                   - 12 -
